Filed 6/30/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1998 ND 127







State of North Dakota,                   Plaintiff and Appellee



       v.                                                        



Michael Webb,                           Defendant and Appellant





Criminal No. 970381 





Appeal from the District Court of Morton County, South Central Judicial District, the Honorable William F. Hodny, Judge.

AFFIRMED.

Per Curiam.

Ladd R. Erickson, Assistant State's Attorney, 210-2nd Avenue Northwest, Mandan, ND 58554, for plaintiff and appellee.

Wayne D. Goter, 723 Memorial Highway, P.O. Box 1552, Bismarck, ND 58502-1552, for defendant and appellant.

State v. Webb



Criminal No. 970381



Per Curiam.

[¶1]	Michael Webb appealed from the Criminal Judgment and Commitment of the Morton County District Court which was entered upon a plea of guilty for the crime of Conspiracy to Deliver a Controlled Substance (Methamphetamine), a class B felony, in violation of sections 12.1-06-04 and 19-03.1-23, N.D.C.C.  Webb argues the district court abused its discretion in sentencing him to a term of imprisonment of eight years.  The sentence is affirmed under N.D. R. App. P. 35.1(a)(4).  
See
 
State v. Steinbach
, 1998 ND 18, ¶24, 575 N.W.2d 193 (stating supreme court has no power to review sentence within statutory limits and a sentence within statutory limits will not be set aside unless district court substantially relied on an impermissible factor or factors).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Herbert L. Meschke